Title: From Thomas Jefferson to John Armstrong, Jr., 30 May 1806
From: Jefferson, Thomas
To: Armstrong, John, Jr.


                        
                            Dear Sir
                     
                            Monticello May 30. 06. 
                        
                        Mrs. Stewart, widow of the late Genl. Stewart, proposing to go to France, in prosecution of a claim she has
                            against that government, has asked of me a letter introductory to you, expressing my wish ‘that you should recognise her
                            as an American lady, who has a claim to enforce, depending on it’s own merits, & recommending it, as far as it has
                            merits, to your patronage.’ indispensable considerations have rendered it necessary that I should never give to any person
                            letters of introduction or recommendation yet there are some cases, as the present, where peculiar circumstances compel
                            me to say that I shall make a proper mention of the case in a private letter. I have done so in the present, altho’
                            without it I knew you would be urged by the duties of your office, as well as by your knowledge of the late General
                            Stewart, of mrs Stewart, her connections & standing in this country, to give her all the aid which justice would
                            permit, & more than that I could in no instance ask or approve. on this ground alone I write the present letter, &
                            send it through the office of state.
                        The aspect of our affairs at the last meeting of Congress was gloomy. since that however they have brightened
                            in other quarters. if a corresponding prospect can but take place in the matter with which you are charged, if a
                            settlement with France & Spain can be effected, which shall secure indemnities for the spoliations formerly acknoledged
                            by Spain, shall make the Floridas ours, & for a sum not too serious, it will secure to us a long prospect of peace and
                            will render the next meeting of Congress a meeting of gladness, & conciliation, & produce ineffable satisfaction to
                            the whole body of the American people. God send us this happiness, & to you health & success. Accept my friendly
                            salutations, & assurances of continued satisfaction, esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    